NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



THOMAS KIERCE, DOC #H46233,                )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D16-2777
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for Polk
County; J. Dale Durrance and Catherine
Combee, Judges.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA and BLACK, JJ., and MAKAR, SCOTT, ASSOCIATE JUDGE, Concur.